Exhibit 10.40

FIRST AMENDMENT

TO THE

CARAUSTAR INDUSTRIES, INC. RETIREMENT PLAN

(As Amended and Restated Effective January 1, 2008)

Pursuant to Section 9.1 of the Caraustar Industries, Inc. Retirement Plan, as
amended and restated effective January 1, 2008 (the “Plan”), Caraustar
Industries, Inc. (the “Company”) does hereby amend the Plan in the following
respects:

The Company wishes to incorporate language required by the final regulations
under Section 415 of the Internal Revenue Code of 1986 (the “Code”).

THEREFORE:

1. Effective as of January 1, 2008, this 415 Appendix is added to and made an
integral part of the Plan document:

415 APPENDIX TO

CARAUSTAR INDUSTRIES, INC. RETIREMENT PLAN

A.1. Applicability of Appendix. This Appendix is effective for Plan Years and
Limitation Years beginning on or after January 1, 2008.

A.2. Supersession of Inconsistent Provisions. This Appendix supersedes any
inconsistent provisions of the Plan.

A.3 Definition of Compensation for Code Section 415. For purposes of this
Appendix, the definition of Compensation for purposes of Code Section 415
(referred to in this Appendix as “415 Compensation”) shall be adjusted for the
following types of compensation paid after a Participant’s severance from
employment with the Employer maintaining the Plan (or any other entity that is
treated as the Employer pursuant to Code Section 414(b), (c), (m) or (o));
provided, however, that amounts paid after a Participant’s severance from
employment may only be included in a Participant’s 415 Compensation to the
extent such amounts are paid by the later of 2-1/2 months after severance from
employment or by the end of the limitation year that includes the date of such
severance from employment.

(a) Post-Severance Compensation Included in 415 Compensation. 415 Compensation
shall include regular pay after severance of employment from the Employer if:

(1) The payment is regular compensation for services during the Participant’s
regular working hours, or compensation for

 

1



--------------------------------------------------------------------------------

services outside the participant’s regular working hours (such as overtime or
shift differential), commissions, bonuses, or other similar payments; and

(2) The payment would have been paid to the Participant prior to a severance
from employment if the Participant had continued in employment with the
Employer.

(b) Post-Severance Compensation Excluded From 415 Compensation. Except as
provided in subsection (a) above, all other types of compensation paid to the
Participant after the Participant’s severance from employment with the Employer
shall be excluded from the Participant’s 415 Compensation. In particular, the
following types of post-severance compensation payments shall be excluded:

(1) Cashout payments for unused accrued sick, vacation, or other leave;

(2) Payments from a nonqualified unfunded deferred compensation plan;

(3) Payments to an individual who does not currently perform services for the
Employer by reason of qualified military service (as that term is used in Code
Section 414(u)(1)); and

(4) Payments to a Participant who is permanently and totally disabled (as
defined in Code Section 22(e)(3)).

A.4 Administrative Delays in Payment of Compensation. 415 Compensation for a
Limitation Year shall not include amounts earned but not paid during the
Limitation Year solely because of the timing of pay periods and pay dates;
provided, however, 415 Compensation for a Limitation Year shall include such
amounts if (i) the amounts are paid during the first few weeks of the next
limitation year, (ii) the amounts are included on a uniform and consistent basis
with respect to all similarly situated Participants, and (iii) no compensation
is included in more than one (1) Limitation Year.

A.5 Adjustment to Code Section 415(b)(1)(A) Limit for Benefits Commencing Prior
to Age 62.

(a) In General. If the annuity starting date for payment of a benefit occurs
before a Participant attains age 62, the Code Section 415(b)(1)(A) limit
generally is determined as the actuarial equivalent of the annual amount of a
straight life annuity commencing at the annuity starting date that has the same
actuarial present value as a deferred straight life annuity commencing at age
62, where annual payments under the annuity

 

2



--------------------------------------------------------------------------------

commencing at age 62 are equal to the limitation under Code Section 415(b)(1)(A)
(as adjusted for inflation under Code Section 415(d) and applicable Treasury
Regulations), and where the actuarially equivalent straight life annuity is
computed using a 5 percent interest rate and the applicable mortality table
under Treasury Regulations Section 1.417(e)-1(d)(2) that is effective for that
annuity starting date. Notwithstanding the foregoing, if the Plan has a straight
life annuity that is immediately payable both at age 62 and at the age of
benefit commencement, then the age-adjusted limit under Code
Section 415(b)(1)(A) is equal to the lesser of the limit determined under this
subsection (a), or the limit determined under subsection (b).

(b) Calculation Using Plan Factors. The amount determined under this subsection
(b) is equal to the Code Section 415(b)(1)(A) limit (as adjusted for inflation
under Code Section 415(d) and applicable Treasury Regulations) multiplied by the
ratio of the annual amount of the immediately commencing straight life annuity
under the Plan to the annual amount of the straight life annuity under the Plan
commencing at age 62, with both annual amounts determined without applying the
rules of Code Section 415.

A.6 Adjustment to Code Section 415(b)(1)(A) Limit For Benefits Commencing After
Age 65.

(a) In General. If the annuity starting date for payment of a benefit that
occurs after the Participant attains the age of 65, the Code
Section 415(b)(1)(A) limit generally is determined as the actuarial equivalent
of the annual amount of a straight life annuity commencing at the annuity
starting date that has the same actuarial present value as a straight life
annuity commencing at age 65, where annual payments under the annuity commencing
at age 65 are equal to the limitation under Code Section 415(b)(1)(A) (as
adjusted for inflation under Code Section 415(d) and applicable Treasury
Regulations), and where the actuarially equivalent straight life annuity is
computed using a 5 percent interest rate and the applicable mortality table
under Treasury Regulations section 1.417(e)-1 (d)(2) that is effective for that
annuity starting date. Notwithstanding the foregoing, if the Plan has a straight
life annuity that is immediately payable both as of the annuity starting date
and at age 65, then the Code Section 415(b)(1)(A) limit is equal to the lesser
of the limit determined under this subsection (a), or the limit determined under
subsection (b).

(b) Calculation Using Plan Factors. The amount determined under this subsection
(b) is equal to the Code Section 415(b)(1)(A) limit (as adjusted for inflation
under Code Section 415(d) and the applicable Treasury Regulations) multiplied by
the “adjustment ratio” calculated as follows:

(1) The adjustment ratio is equal to the ratio of the annual amount of the
straight life annuity described in paragraph (2) below to the straight life
annuity described in paragraph (3) below.

 

3



--------------------------------------------------------------------------------

(2) The straight life annuity described in this paragraph (2) is the annual
amount of a straight life annuity payable to the Participant and which commences
immediately, computed disregarding the Participant’s accruals after age 65 but
including actuarial adjustments even if those actuarial adjustments are applied
to offset accruals. For this purpose, the annual amount of the annuity is
determined without applying the rules of Code Section 415.

(3) The straight life annuity described in this paragraph (3) is the annual
amount of a straight life annuity that would be payable to a hypothetical
Participant who is 65 years old and has the same accrued benefit (with no
actuarial increases for commencement after age 65) as the Participant receiving
the distribution, determined disregarding the Participant’s accruals after age
65 and without applying the rules of Code Section 415.

IN WITNESS WHEREOF, Caraustar Industries, Inc. has caused this Amendment to be
executed by its officers, this 23rd day of December, 2008.

 

CARAUSTAR INDUSTRIES, INC.

By:  

/s/  Barry A. Smedstad

  Barry A. Smedstad Title:   Vice President, Human Resources

 

  ATTEST:  

/s/  Marinan R. Mays

  Marinan R. Mays

 

4